*881Appeals by defendant (1) from an order of the Supreme Court, Kings County, dated March 10, 1978, which granted plaintiff’s motion for leave to serve an amended bill of particulars and (2) as limited by its brief, from so much of a further order of the same court, dated May 5, 1978, as, upon reargument, adhered to the original determination. Appeal from the order dated March 10, 1978 dismissed as academic, without costs or disbursements. This order was superseded by the order granting reargument. Order dated May 5, 1978 affirmed insofar as appealed from, without costs or disbursements. The question of the applicability of the New York City Building Code provisions is best left to the trial court. O’Connor, J. P., Gulotta, Margett and Mangano, JJ., concur.'